Affirming.
Lula Hammons sued her husband, G.W. Hammons, for divorce and alimony. The divorce was granted and she was awarded alimony in the sum of $1,000.00. The defendant has appealed.
Appellant insists that no alimony should have been allowed. It is unnecessary to review the evidence. As we are not at liberty to reverse a decree of divorce and restore the parties to their former status, we have adopted the rule that where the wife has no estate and is granted a divorce, on her application, alimony will follow as a matter of right unless it is made to appear that she was guilty of such misconduct or other fault as would authorize the court to refuse an allowance. Gibson v. Gibson, 199 Ky. 257, 250 S.W. 986; Day v. Day, 168 Ky. 68, 181 S.W. 937; Hoffman v. Hoffman, 190 Ky. 139,  226 S.W. 119. In this case no such showing was made, and no reason appears why the small allowance of $1,000.00 should not be upheld.
Judgment affirmed. *Page 586